                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT
                                   5                             NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7        FREDERICK RYDELL CARNEY,                    Case No. 18-cv-03644-WHO (PR)

                                   8
                                                        Plaintiff,                      ORDER OF SERVICE;
                                   9
                                                   v.                                   ORDER DIRECTING
                                                                                        DEFENDANTS TO FILE A
                                  10        L. CUEVAS, et al.,                          DISPOSITIVE MOTION OR
                                                                                        NOTICE REGARDING SUCH
                                  11
                                                        Defendants.                     MOTION;
                                  12                                                    INSTRUCTIONS TO CLERK
Northern District of California
 United States District Court




                                  13

                                  14
                                                                            INTRODUCTION
                                  15
                                                Plaintiff Frederick Rydell Carney has stated Equal Protection and First Amendment
                                  16
                                       claims against three prison guards at Salinas Valley State Prison. The Court directs
                                  17
                                       defendants to file in response to the operative complaint a dispositive motion, or a notice
                                  18
                                       regarding such motion, on or before August 5, 2019. The Court further directs that
                                  19
                                       defendants comply with the notice provisions detailed in Sections 2.a and 10 of the
                                  20
                                       conclusion of this order.
                                  21
                                                                              DISCUSSION
                                  22
                                       i.       Standard of Review
                                  23
                                                A federal court must conduct a preliminary screening in any case in which a
                                  24
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  25
                                       governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  26
                                       cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  27
                                       upon which relief may be granted or seek monetary relief from a defendant who is immune
                                  28
                                   1   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must be liberally construed.
                                   2   See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          A “complaint must contain sufficient factual matter, accepted as true, to ‘state a
                                   4   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
                                   5   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
                                   6   plausibility when the plaintiff pleads factual content that allows the court to draw the
                                   7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. (quoting
                                   8   Twombly, 550 U.S. at 556). Furthermore, a court “is not required to accept legal
                                   9   conclusions cast in the form of factual allegations if those conclusions cannot reasonably
                                  10   be drawn from the facts alleged.” Clegg v. Cult Awareness Network, 18 F.3d 752, 754–55
                                  11   (9th Cir. 1994).
                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  14   violated, and (2) that the alleged violation was committed by a person acting under the
                                  15   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  16   ii.    Claims
                                  17          Carney alleges in his amended complaint that from January 2015 to October 2016
                                  18   Salinas Valley prison guards L. Cuevas, G. Marquez, and C. Hernandez violated his equal
                                  19   protection rights when they allowed only Hispanic inmates to leave their cells to attend
                                  20   their job assignments, but refused to allow Carney, an African-American, to leave his cell
                                  21   to go to his job assignment. He also alleges that Cuevas, Marquez, and Hernandez
                                  22   retaliated against him in violation of the First Amendment. When liberally construed,
                                  23   Carney has stated equal protection and First Amendment claims against Cuevas, Marquez,
                                  24   and Hernandez.
                                  25          Carney’s claims against other state actors are DISMISSED (without prejudice)
                                  26   because they are unrelated to his claims against Cuevas, Marquez, and Hernandez. See
                                  27   Federal Rule of Civil Procedure 20 (claims must be based on “the same transaction,
                                  28   occurrence, or series of transactions or occurrences” and pose a “question of law or fact
                                                                                     2
                                   1   common to all defendants.”) If Carney wishes to pursue claims against these other
                                   2   persons, he must file a separate civil rights action.
                                   3                                          CONCLUSION
                                   4          For the foregoing reasons, the Court orders as follows:
                                   5          1.      The Clerk of the Court shall issue summons and the United States Marshal
                                   6   shall serve, without prepayment of fees, a copy of the operative complaint in this matter
                                   7   (Dkt. No. 8), all attachments thereto, and a copy of this order upon L. Cuevas, G. Marquez,
                                   8   and C. Hernandez at Salinas Valley State Prison. The Clerk shall also mail courtesy copies
                                   9   of the complaint and this order to the California Attorney General’s Office.
                                  10          2.      On or before August 5, 2019, defendants shall file a motion for summary
                                  11   judgment or other dispositive motion with respect to the claim(s) in the complaint found to
                                  12   be cognizable above.
Northern District of California
 United States District Court




                                  13                  a.     If defendants elect to file a motion to dismiss on the grounds plaintiff
                                  14   failed to exhaust his available administrative remedies as required by 42 U.S.C.
                                  15   § 1997e(a), defendants shall do so in a motion for summary judgment, as required by
                                  16   Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014).
                                  17                  b.     Any motion for summary judgment shall be supported by adequate
                                  18   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  19   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  20   qualified immunity found, if material facts are in dispute. If any defendant is of the
                                  21   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  22   Court prior to the date the summary judgment motion is due.
                                  23          3.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                  24   and served on defendants no later than forty-five (45) days from the date defendants’
                                  25   motion is filed.
                                  26          4.      Defendants shall file a reply brief no later than fifteen (15) days after
                                  27   plaintiff’s opposition is filed.
                                  28          5.      The motion shall be deemed submitted as of the date the reply brief is due.
                                                                                       3
                                   1   No hearing will be held on the motion unless the Court so orders at a later date.
                                   2          6.     All communications by the plaintiff with the Court must be served on
                                   3   defendants, or defendants’ counsel once counsel has been designated, by mailing a true
                                   4   copy of the document to defendants or defendants’ counsel.
                                   5          7.     Discovery may be taken in accordance with the Federal Rules of Civil
                                   6   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                   7   Rule 16-1 is required before the parties may conduct discovery.
                                   8          8.     Extensions of time must be filed no later than the deadline sought to be
                                   9   extended and must be accompanied by a showing of good cause.
                                  10          9.     A decision from the Ninth Circuit requires that pro se prisoner-plaintiffs be
                                  11   given “notice of what is required of them in order to oppose” summary judgment motions
                                  12   at the time of filing of the motions, rather than when the court orders service of process or
Northern District of California
 United States District Court




                                  13   otherwise before the motions are filed. Woods v. Carey, 684 F.3d 934, 939-41 (9th Cir.
                                  14   2012). Defendants shall provide the following notice to plaintiff when they file and serve
                                  15   any motion for summary judgment:
                                  16
                                              The defendants have made a motion for summary judgment by which they
                                  17          seek to have your case dismissed. A motion for summary judgment under
                                              Rule 56 of the Federal Rules of Civil Procedure will, if granted, end your case.
                                  18
                                  19          Rule 56 tells you what you must do in order to oppose a motion for summary
                                              judgment. Generally, summary judgment must be granted when there is no
                                  20          genuine issue of material fact — that is, if there is no real dispute about any
                                              fact that would affect the result of your case, the party who asked for summary
                                  21
                                              judgment is entitled to judgment as a matter of law, which will end your case.
                                  22          When a party you are suing makes a motion for summary judgment that is
                                              properly supported by declarations (or other sworn testimony), you cannot
                                  23          simply rely on what your complaint says. Instead, you must set out specific
                                  24          facts in declarations, depositions, answers to interrogatories, or authenticated
                                              documents, as provided in Rule 56(e), that contradict the facts shown in the
                                  25          defendants’ declarations and documents and show that there is a genuine issue
                                              of material fact for trial. If you do not submit your own evidence in opposition,
                                  26
                                              summary judgment, if appropriate, may be entered against you. If summary
                                  27          judgment is granted, your case will be dismissed and there will be no trial.

                                  28   Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998).
                                                                                     4
                                   1          10.    It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                   2   Court informed of any change of address and must comply with the Court’s orders in a
                                   3   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   4   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   5          11.    The Clerk shall terminate all defendants except Cuevas, Marquez, and
                                   6   Hernandez.
                                   7
                                              IT IS SO ORDERED.
                                   8
                                       Dated: May 6, 2019
                                   9

                                  10                                                      _________________________
                                                                                          WILLIAM H. ORRICK
                                  11                                                      United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
